UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 22, 2013 AngioDynamics, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-50761 11-3146460 (State or Other Jurisdiction ofIncorporation) (Commission File Number) (IRS Employer Identification No.) 14 Plaza Drive, Latham, New York12110 (Address of Principal Executive Offices)(Zip Code) (518) 798-1215 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.07 –Submission of Matters to a Vote of Security Holders. (a) AngioDynamics’ Annual Meeting was held on October 22, 2013. (b) Shareholders voted on the matters set forth below. 1. The nominees for election to the Board of Directors were elected, each as a Class I director to serve until the 2016 Annual Meeting of Shareholders, based upon the following votes: Nominee Votes For Withheld Broker Non Votes Jeffrey G. Gold Kevin J. Gould Dennis S. Meteny 2. The proposal to ratify the appointment of PricewaterhouseCoopers LLP as AngioDynamics’ independent registered public accounting firm for the fiscal year ending May 31, 2014 was approved based upon the following votes: Votes for approval Votes against Abstentions There were no broker non-votes for this item. 3. The proposal to approve, on an advisory basis, AngioDynamics’ overall executive compensation policies and procedures for its named executive officers was approved based upon the following votes: Votes for approval Votes against Abstentions Broker non votes (c) Not applicable. (d) Not applicable. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANGIODYNAMICS, INC. (Registrant) Date: October 25, 2013 By: /s/ Stephen A. Trowbridge Name: Stephen A. Trowbridge Title: Senior Vice President and General Counsel
